Patents; reasonable and entire compensation; interest for delay in payment. — On February 17, 1967, the court rendered an opinion in the above entitled case, 178 Ct. Cl. 654, 372 F. 2d 508, 153 USPQ 307, and awarded judgment in favor of plaintiff in the amount of $262,924.19 as reasonable and entire compensation for the unauthorized use by the Government of his patented invention. On June 23, 1967, plaintiff filed a motion to alter or amend the judgment to include therein interest on the judgment from the date of the judgment to the date of its payment. Upon consideration of plaintiff’s motion, defendant’s opposition thereto and without oral argument, the court on October 9, 1967, ordered that plaintiff’s motion be allowed to the extent that the last sentence of the first paragraph of the court’s Per Curiam opinion be amended by adding and inserting after the figure “$262,924.19” the words “plus a sum computed thereon at the rate of four percent (4%) per annum from February 17, 1967, to the date of payment as part of reasonable and entire compensation,” and making the same insertion in the “Conclusion of Law” appearing at the end of the opinion immediately following the Findings of Fact.